Citation Nr: 0525819	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to a nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1952 to 
March 1954.  He died in January 2002.  The appellant is the 
veteran's spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision on the 
issues on appeal has been obtained.  

2.  The veteran died in January 2002; his death certificate 
indicates that he died of terminal coal miner's 
pneumoconiosis (CMP) over years, due to coal dust inhalation 
over decades.  Other listed significant conditions 
contributing to the cause of death included terminal 
emphysema, chronic obstructive pulmonary disease (COPD), 
ischemic heart disease with dysrhythmia, and severe 
malnutrition.  

3.  During the veteran's lifetime, service connection was not 
in effect for any disabilities.  

4.  No disability causally associated with the veteran's 
period of service caused or contribute to the onset of death.  
Heart disease was first demonstrated many years after 
separation from service.

5.  CMP, emphysema, COPD, ischemic heart disease with 
dysrhythmia, and malnutrition developed many years after 
service, and were not related to a disease or injury in 
service. 

6. The appellant's income, less allowable expenses, exceeds 
the maximum annual rate of improved death pension for a 
surviving spouse without dependents.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312, 3.326 (2004).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.22, 3.102, 3.159, 
3.326  (2004).

3.  The income criteria for improved death pension benefits 
have not been met. 38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform claimants of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will ask claimants to 
submit all relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in May 2003.  This development letter appropriately notified 
the claimant what VA would do and what the appellant must do 
in furtherance of her claims.  The letter also informed the 
appellant with specificity what would be required for her 
claim for service connection for the cause of the veteran's 
death, or otherwise what would be required for a claim for 
DIC benefits to be granted.  The letter also explicitly asked 
the appellant to submit medical evidence to support her 
appealed claims, and to inform of the existence of any 
additional evidence that would further her claims, including 
in particular any medical evidence of a disability causally 
related to service causing or contributing to the onset of 
death, or of the veteran being totally disabled for a period 
of ten years prior to death due to a disability causally 
related to service.  Regarding the death pension benefits 
claim, she was also expressly asked for evidence showing that 
her income did not exceed allowable limits.

The claimant was afforded the opportunity of a hearing to 
provide testimony supportive of her claims, and she was 
notified at her last known address of record of the 
scheduling of a videoconference Board hearing she had 
requested.  By an April 2005 signed reply, she stated that 
she would attend that hearing scheduled for May 2005.  
However, she failed to appear.  The Board notes in this 
regard that while the VA does have a duty to assist the 
claimant in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

All indicated VA records are on file, and nearly all 
pertinent private medical records have been obtained to the 
extent possible (as discussed further below). The veteran 
died on January 14, 2002.  The death certificate indicates 
that he died at Bluefield Regional Medical Center, and that 
he died of terminal coal miner's pneumoconiosis (CMP) over 
years, due to coal dust inhalation over decades.  Other 
significant conditions contributing to the cause of death 
included terminal emphysema, chronic obstructive pulmonary 
disease (COPD), ischemic heart disease with dysrhythmia, and 
severe malnutrition.  While the Board notes that the 
termination hospitalization report from the Bluefield 
Regional Medical Center is absent from the claims folder and 
would ordinarily be obtained and associated with the claims 
folder prior to an adjudication of a cause of death or DIC 
claim, in this case the claims folder does contain numerous 
hospitalization records from Roanoke Memorial Hospital and 
Bluefield Regional Medical Center documenting the course of 
medical care and hospitalization from January 1996 through 
December 2001.  These records provide a clear medical 
documentation of the veteran's progressive medical 
deterioration as a result of multiple severe and chronic 
disorders, including the chronic disorders and terminal 
disorders noted on the death certificate.  In light of the 
severe, progressive debilitation with terminal course 
reflected in the numerous hospitalization and treatment 
records contained within the claims folder dating over many 
years immediately prior to death, and the death certificate 
providing a concurring assessment of the veteran's terminal 
disabilities and other significant conditions, there is no 
reasonable possibility of the actual terminal hospitalization 
record furthering the appellant's claims.  Accordingly, in 
the interest of judicial efficiency, that terminal 
hospitalization report need not be obtained, based on the 
duty to assist including pursuant to the VCAA.  

The veteran's service medical records have been obtained and 
associated with the claims folder.

The appellant was informed of evidentiary and procedural 
development in the course of her appeal by a statement of the 
case in December 2003.  This statement of the case was 
informed by all evidence obtained, including private 
hospitalization and treatment records associated with the 
claims folder in June 2003.  She was also then informed legal 
requirements for death pension entitlement, including income 
limitations exceeded by her self-reported income.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter was afforded the appellant in May 2003, 
prior to initial adjudication of the appealed claims in June 
2003.  The Board notes that 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) are also applicable, including 
provisions pertaining to when notice is issued.  In this 
instance, however, the Board finds that the appellant was 
provided the necessary notice and assistance required, as 
discussed above, since she was given ample notice and 
opportunity to remedy deficiencies in her claims.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the appellant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Eligibility for DIC Benefits under 38 U.S.C.A. § 1318; 
Service Connection for the Cause of the Veteran's Death  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  Certain diseases, such as 
cardiovascular diseases, may be subject to service connection 
based on presumed incurrence in service if manifested to a 
compensable degree within one year subsequent to service.  
38 C.F.R. §§ 3.307, 3.309.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  The claimant could not qualify 
for other bases for DIC benefits, because the veteran died 
many decades after service.  38 U.S.C.A. §§ 1310, 1318.  

As noted above, the veteran died of terminal coal miner's 
pneumoconiosis (CMP) over years, due to coal dust inhalation 
over decades.  Other significant conditions contributing to 
the cause of death included terminal emphysema, chronic 
obstructive pulmonary disease (COPD), ischemic heart disease 
with dysrhythmia, and severe malnutrition.  Records of the 
veteran's numerous hospitalizations in the years immediately 
prior to death reveal that the veteran had undergone many 
invasive tests and surgeries, including a coronary artery 
bypass graft times three in January 1996 for treatment of 
coronary artery disease with progressive angina, an endoscopy 
in January 1996 for assessed peptic esophagitis with erosions 
and gastritis, a laparoscopic cholecystectomy in January 1996 
for cholelithiasis with chronic cholecystitis, a gall gladder 
ultrasound in January 1996 for cholelithiasis, multiple 
hospitalizations over his final years for severe osteoporosis 
with spinal compression fractures due to spinal weakening and 
associated severe and intractable back pain; multiple 
hospitalizations and treatments over his final years for 
progressive emphysema and COPD and coalworker's 
pneumoconiosis; and hospitalizations over his final years for 
opportunistic infections including of the lower lungs.  These 
diseases progressed, with the veteran ultimately diagnosed, 
shortly before death, with coal worker's pneumoconiosis, 
acute respiratory failure, chronic respiratory insufficiency, 
ventilator-associated pneumonia, Methicillin resistant 
staphylococcus aureus infection, pulmonary cachexia, coronary 
occlusive disease, ischemic cardiomyopathy, and persistent 
sinus tachycardia.  However, there is no indication that any 
of these treated, ongoing, and terminal disabilities were 
causally related to the veteran's period of service, or that 
they otherwise qualified for service connection on any 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Ultimately, though, the veteran was assessed to have died of 
coal worker's pneumoconiosis and chronic obstructive 
pulmonary disease.  These were attributed to coal dust 
exposure due to coal mining over multiple decades, and 
cigarette smoking also over multiple decades.  There is no 
indication in the medical records contained within the claims 
folder of any causal association  between the veteran's 
period of service from March 1952 to March 1954, and his coal 
worker's pneumoconiosis and chronic obstructive pulmonary 
disease causing his death, or any of his other significant 
debilitating diseases present at the time of death.  The 
veteran was service connected for no disabilities over his 
lifetime, and there is no indication that he had any chronic 
disability in service; or, within the applicable presumptive 
period, any disability for which a service connection may be 
granted on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  

In this case, there is no indication that service connection 
was warranted for any disability during the veteran's 
lifetime, and hence no basis for concluding that a service-
connected disability was an immediate or underlying cause of 
death, or was etiologically related to the cause of death, or 
combined with another disability to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(b), (c).  

Because the veteran was not entitled to a 100 percent 
disability rating from VA for 10 years prior to his death, 
and he is not service-connected for the cause of death, he 
does not qualify for DIC benefits.  38 U.S.C.A. §§ 1310, 
1318.

The preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death, and is against the claim otherwise of 
entitlement to DIC benefits, and, therefore, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death Pension Eligibility

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income 
for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts (debts not incurred to secure real or 
personal property), if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12- 
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.  As the veteran died in January 2002, and the 
appellant submitted her claim including for death pension 
benefits in April 2003.  Thus, if entitlement were to be 
found, benefits would commence in May 2003.  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without dependent child, was $6,497.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective 
December 1, 2003, the MAPR for an otherwise eligible 
claimant, without dependent child, was $6,634.  Id.

In this case, the appellant is without dependent children, 
and she informed on her submitted claim form, VA Form 21-534, 
that she is in receipt of annual Social Security income of 
$10,968.00, as well as $360.00 annually from other sources.  
The appellant has not indicated the existence of allowable 
deductions, and there is no indication of the existence of 
allowable deductions that would bring countable income 
(inclusive of Social Security income) down to the level that 
would qualify for death pension eligibility for a surviving 
spouse without dependents, namely $6,497 for the 
annualization period beginning December 1, 2002, and $6,634 
for the annualization period beginning December 1, 2003.  Id.

The maximum countable income is set by statute, which the 
Board is not free to disregard.  The relevant facts are not 
in dispute, and it is the law which determines the outcome of 
this case. The appellant is not entitled to death pension 
benefits because of excess countable income; as a matter of 
law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  

Eligibility for pension benefits as a surviving spouse is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


